Citation Nr: 1437389	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  12-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  

3.  Entitlement to service connection for residuals of a stroke.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2014.

The issue of entitlement to service connection for diabetes mellitus being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, entitlement to service connection for residuals of a stroke, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for an acquired psychiatric disorder was last denied in a July 2007 rating decision.  

2.  The evidence received since the July 2007 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for an acquired psychiatric disorder, to include schizophrenia.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include schizophrenia has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for an acquired psychiatric disorder in June 1988.  The claim was denied in a July 1988 rating decision.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The RO declined to reopen a claim of entitlement to service connection for an acquired psychiatric disorder in October 1994.  The Board confirmed the denial in a July 2002 decision and determined that new and material evidence had not been submitted to reopen the claim.  The claim was last denied in a July 2007 rating decision at which time the RO again declined to reopen the claim.  As a result, service connection for an acquired psychiatric disorder, to include schizophrenia, may now be considered on the merits only if new and material evidence has been received since the time of the July 2007 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial of the claim for an acquired psychiatric disorder the evidence consisted of the Veteran's service treatment records (STRs); records from the Social Security Administration (SSA); private treatment reports from various providers including Griffin Memorial Hospital, M. Show, M.D., R. Maxwell, Ed.D., ABC Medical Clinic, and Medical Center of Southeastern Oklahoma; the Veteran's testimony from a hearing held at the RO in May 1996; and VA outpatient treatment reports dated in August 2006.  

A review of the Veteran's STRs reflects that the Veteran sustained a minor laceration due to trauma of another player's teeth in October 1978.  A physical examination was noted to be normal with no sign of intracranial injury.  The records reflect treatment for substance abuse in February 1980.  The Veteran endorsed depression or excessive worry on a report of medical history form prepared in conjunction with his July 1980 separation examination.  The examiner indicated that the Veteran's depression and excessive worry were "not more than usual."  

The records from the SSA reveal that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of schizophrenia effective February 1988.  

The private treatment reports reflect various psychiatric diagnoses including schizophrenia and bipolar disorder.  

The VA treatment reports were unrelated to treatment for psychiatric disorders.      

The RO declined to reopen the claim in a July 2007 rating decision.  The basis of the denial was that there was no new and material evidence showing that an acquired psychiatric disorder was incurred in or caused by service.  

The Veteran submitted the current claim to reopen his claim for service connection for an acquired psychiatric disorder, to include schizophrenia, in January 2011.  Evidence associated with the claims file since the final prior denial consists of private treatment reports from Integris Hospital and Atoka County Medical Center, duplicative records from Griffin Memorial Hospital, and the Veteran's testimony from a July 2014 video conference hearing.  

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior decision, the Veteran has submitted evidence in the form of hearing testimony which indicates that he had trouble with his emotions since his time in service.  At the time of the final prior denial, there was no evidence of a continuity of symptoms since service.  The Veteran is competent to testify to his symptoms in service and since that time.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection an acquired psychiatric disorder, to include schizophrenia, is reopened.  The claim will be remanded for additional development.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened.   To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claim for service connection for an acquired psychiatric disorder, entitlement to service connection for residuals of a stroke, and entitlement to a TDIU can be reached.  

As noted, a review of the Veteran's STRs reflects that the Veteran sustained a minor laceration due to trauma of another player's teeth in October 1978.  A physical examination was noted to be normal with no sign of intracranial injury.  The laceration was washed with Phisohex and water and Bacitracin was applied.  The Veteran endorsed depression or excessive worry on a report of medical history form prepared in conjunction with his July 1980 separation examination.  The examiner noted that the Veteran also reported occasional orthostatic dizziness and that the depression and excessive worry were "not more than usual."  

As noted above, post-service treatment reports reflect that the Veteran was diagnosed with various psychiatric disorders including schizophrenia and bipolar disorder.  Opinions as to the etiology and onset of the disorders were not included in any records.  

The Veteran testified that he sustained an injury to his head during service for which he was treated and released.  He indicated that he had dizziness and trouble with his emotions since the injury in service.  

In initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A review of the claims file does not show that the Veteran has undergone a VA examination to determine the etiology of the claimed acquired psychiatric disorder or residuals of a stroke at issue.  Consequently, the Veteran should be scheduled for the appropriate VA examination(s).  

The Veteran also testified that he received treatment for his stroke at Kindreds Hospital in Oklahoma City, Oklahoma.  A review of the claims file reflects that it does not appear that any release for these records was ever received.  On remand, the AOJ should contact the Veteran to obtain the necessary release to attempt to obtain these records.  

VA outpatient treatment reports dated in August 2006 have been associated with the claims file.  The Veteran testified that he had not sought treatment for his psychiatric disorder at VA.  However, the records dated in August 2006 indicate that the Veteran was scheduled to return for an evaluation for rehabilitation for his stroke residuals.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board notes that the assignment of a TDIU is inextricably intertwined with the claims for service connection for an acquired psychiatric disorder and residuals of a stroke.  The appropriate remedy where pending claims are inextricably intertwined with a claim currently on appeal is to remand the claims on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine whether any additional VA treatment records exist and, if so, obtain the Veteran's VA treatment records dated since August 2006.  Contact the Veteran and request that he submit a release for any medical records from Kindreds Hospital in Oklahoma City, Oklahoma.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2.  Following completion of the above, schedule the Veteran for appropriate VA examination(s) for his claims for service connection for an acquired psychiatric disorder, to include schizophrenia, and residuals of a stroke.  Any necessary tests should be obtained.  A complete history should be obtained from the Veteran.  The examiner should include a diagnosis for the claimed acquired psychiatric disorder(s) and include a diagnosis of the current residuals of the Veteran's stroke, as well as discuss occupational impairment related thereto.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed acquired psychiatric disorder, to include schizophrenia, and residuals of a stroke were incurred/caused or aggravated by service or are otherwise related thereto.  The examiner must consider the Veteran's lay statements that he sustained a head injury during service and his description of a continuity of dizziness and emotional problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The report of examination(s) should include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


